Exhibit 10.25
Separation Agreement and General Release
     By mutual agreement, John A. Burchett (“Employee”) and Walter Investment
Management Corp. (and any successor thereto, the “Company”) (collectively the
“Parties”) have agreed to enter into this Separation Agreement and General
Release (“General Release”) in connection with Employee’s Amended and Second
Restated Employment Agreement effective September 30, 2008 (the “Agreement”),
and the receipt by Employee of the Severance Payments and Consideration after
Employee’s termination of employment (effective February 2, 2010) as set forth
in Paragraph 2 herein.

1.   Employee and the Company have entered into this General Release as a way of
amicably settling any potential dispute that has developed or may in the future
develop concerning Employee’s employment with the Company, Employee’s
termination there from or from any corporation or other business entity that
directly or indirectly controls, or is controlled by, or is under common control
with, the Company (“Affiliate”), and any claim that the Company or any Affiliate
has acted unlawfully, fraudulently, negligently, recklessly, maliciously or
breached the terms of any contract, including but not limited to the Agreement,
or any other promise, obligation, duty, policy, practice, law or regulation. The
execution date of this General Release shall be after Employee’s termination of
employment and prior to Employee’s receipt of the Severance Payments and
Consideration from the Company.

2.   Employee shall receive the following Severance Payments and Consideration
(“Severance Payments and Consideration”):

  a.   The Company shall pay Employee in a lump sum $490,000 (minus all
applicable

 



--------------------------------------------------------------------------------



 



      withholdings) on or before April 3, 2010.     b.   Beginning the first
payroll period following August 3, 2010, the Company shall pay Employee salary
continuation at the rate of his present base salary of $393,585 until Employee
has received gross pay of $165,475 (minus all applicable withholdings).     c.  
The Company shall take all actions necessary, and Employee shall reasonably
cooperate as necessary, such that the following grants of equity to Employee
shall be fully vested as of the effective date of this General Release:
(a) 50,000 Stock Options with an option price of $13.37, granted May 19, 2009;
(b) 6,588 Stock Options with an option price of $13.37, granted May 19, 2009;
and (c) 5,300 Restricted Stock Units, granted May 19, 2009. Employee shall have
until one year following the effective date of this General Release to exercise
the stock options identified in this Paragraph 2.c.     d.   The Company at the
Company’s sole expense shall continue Employee’s medical and health benefits
beginning February 3, 2010, through and including the final date of the salary
continuation this Agreement provides for in Paragraph 2.c. hereof.     e.   At
the Company’s sole expense, the Company shall continue coverage for Employee
under the Company’s directors and officers insurance policy for any claims
arising out of any action Employee took while employed since April 17, 2009,
which was within the scope of his employment.     f.   The Company’s
indemnification obligation to Employee under the Agreement shall remain in full
force and effect, notwithstanding Paragraph 3 of this General

2



--------------------------------------------------------------------------------



 



      Release or anything to the contrary herein.     g.   This General Release
eliminates, nulls, and voids the post-employment mitigation obligation in
Employee’s Agreement as set forth in greater detail in Paragraph 9(b)(vii)
thereof.     h.   The Company shall reimburse Employee for all outstanding
business expenses he incurred, consistent with the Company’s policy.     i.  
The Company shall pay Employee for his earned, but unused vacation time, within
the time and manner specified by the Company’s policy.

3.   In consideration for the Employee entering into the Agreement and for the
Severance Payments and Consideration set forth in Paragraph 2 hereof, which
Employee shall receive following Employee’s termination of employment and
execution of this General Release, Employee on behalf of Employee, Employee’s
heirs and assignees, hereby irrevocably and unconditionally releases and forever
discharges, individually and collectively, the Company, its Affiliates, and each
of their respective officers, directors, employees, shareholders,
representatives, agents, predecessors, successors, assigns, and all persons
acting by, through or in concert with them (hereinafter the “Released Parties”)
of and from any and all charges, claims, complaints, demands, liabilities,
causes of action, losses, costs and expenses of any kind whatsoever (including
any attorneys’ fees and costs) known or unknown, suspected or unsuspected, that
Employee may now have or has ever had against any of the Released Parties by
reason of any act, omission, transaction, or event occurring up to the date of
Employee’s execution of this General Release. Such release and discharge
includes, without limitation, any wrongful, unlawful or constructive termination
or discipline claim, any claims relating to any contracts of

3



--------------------------------------------------------------------------------



 



    employment, whether express or implied, any claims related to compensation,
including short term, long term, or Employee incentive plans, retention plans,
equity or stock option plans, 401(k) plans, and any other compensation or
benefit plans in which Employee participated or was entitled to participate, but
this release shall not include or supersede any rights of the Employee under
that certain Indemnity Agreement between the Employee and the Company dated
April 17, 2009, or the other rights set forth and preserved in Paragraph 2
herein. Such release and discharge further includes, without limitation, any
claims for defamation, slander, libel, invasion of privacy, misrepresentation,
fraud or breach of any covenant of good faith and fair dealing, infliction of
emotional distress, or any other claims related to Employee’s employment with
the Company or its Affiliate and the termination thereof. Such release and
discharge further applies to, but is not limited to, any claims based on Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers’ Benefit Protection
Act, the Americans with Disabilities Act of 1990, the Employee Retirement Income
Security Act of 1974, Employee Order 11246, the U.S. Constitution, the New
Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, and any other applicable
federal, state or local laws, ordinances and regulations to the fullest extent
permitted by law. Employee has not filed any complaints, claims or actions
against any of the Released Parties with any federal, state or local court or
agency or any arbitration or mediation entity. Employee further agrees not to
bring, continue or maintain any claim or legal or arbitration proceeding against
any of the Released Parties before any court, agency, arbitration or mediation
entity or in any other forum by reason

4



--------------------------------------------------------------------------------



 



    of any of the matters hereby released and discharged. If any court, agency
or arbitration or mediation entity assumes jurisdiction of any complaint or
claim against any of the Released Parties, Employee shall direct the withdrawal
or dismissal of the case or claim with prejudice. However, this General Release
shall not be construed to prohibit Employee from filing a charge or complaint
with the Equal Employment Opportunity Commission or state or local human rights
agency charged with enforcing workplace discrimination laws, except that
Employee agrees to waive any right to monetary recovery should any federal,
state or local administrative agency pursue any claims on Employee’s behalf
arising out of or relating to Employee’s employment with and/or separation from
employment with the Company.   4.   Employee understands and agrees that
Employee is waiving all actions, claims, and grievances, whether actual or
potential, known or unknown, against the Released Parties recited in Paragraph 3
hereof or otherwise arising from Employee’s employment with the Company or its
Affiliates, the termination thereof or any other conduct occurring on or prior
to the date of Employee’s execution of this General Release. All such claims are
forever barred by this General Release whether they arise in contract, tort or
upon a statute, law, regulation, or order. Employee hereby waives Employee’s
rights under any law that limits a general release to claims that are known to
exist at the date of this General Release. The final release of all claims by
Employee against the Released Parties constitutes a material part of the
consideration flowing from Employee under the Agreement, and the Released
Parties as well as their officers, directors, employees, shareholders,
representatives, agents, predecessors, successors, assigns, and all persons

5



--------------------------------------------------------------------------------



 



    acting by, through or in concert with them are the intended beneficiaries of
this consideration. It is expressly understood and agreed by the parties that
this General Release is in full accord, satisfaction and discharge of any and
all doubtful and disputed claims by Employee against any of the Released Parties
and that this General Release has been signed with the express intent of
extinguishing all obligations as herein described. Provided, however, that
notwithstanding anything herein to the contrary, Employee is not releasing or
waiving any right to the Severance Payments and Consideration under the
Agreement.   5.   Except as disclosed in the Company’s 8K filing, Employee
agrees that Employee will keep the terms of this General Release completely
confidential and that, except as provided herein, Employee will not hereafter
disclose or publish any information concerning this General Release, the
Severance Payments and Consideration, or any of the matters related thereto.
Employee represents that Employee has not discussed and shall not discuss or
publish any items related to this General Release, the Severance Payments and
Consideration, or any of the matters related thereto to any person, group of
persons, agency, body, commission, hearing or news or other media, including the
Internet. Employee may make such disclosures to Employee’s immediate family,
financial consultants, and Employee’s attorneys. Employee may also make such
disclosures as are finally compelled by law, provided Employee gives the Company
prompt notice of such legal process in order for the Company to have the
opportunity to object to the disclosure of such information.

6



--------------------------------------------------------------------------------



 



6.   Employee agrees reasonably to cooperate with the Company in connection with
any dispute, claim, litigation or investigation by any person or entity against
or involving the Company, any Affiliate, or any of their officers, employees,
agents or representatives. As part of this agreement reasonably to cooperate,
Employee agrees to speak and/or meet with the Company and/or its representatives
or counsel at and for reasonable times upon reasonable notice, without the need
for any legal proceeding or compulsory process. Employee also agrees to make
Employee available at and for reasonable times upon reasonable notice for such
things as interviews, depositions and trials. The Company agrees, to the extent
permitted by legal and ethical obligations, to reimburse Employee for reasonable
expenses incurred with respect to such cooperation, and for Employee’s time
incurred in such cooperation during any period for which Employee is not
receiving the Severance Payments and Consideration in Paragraphs 2.a. to 2.c.
herein.   7.   Employee covenants and agrees that Employee will not make any
statement, written or oral, in disparagement of the Company or any Affiliate, or
any of their officers, shareholders, directors, employees, agents or associates
(including, but not limited to, negative references to each or any of their
products, services or corporate policies), to the general public and/or to the
employees, potential employees, customers, potential customers, suppliers,
potential suppliers, business partners, and/or potential business partners of
the Company or any Affiliate. The Company, and its Affiliates, officers,
directors, trustees, representatives, and employees agree not to disparage,
slander, defame, or otherwise injure Employee’s reputation.

7



--------------------------------------------------------------------------------



 



8.   Employee understands and agrees that Employee:

  a.   Has carefully read and fully understands all of the provisions of this
General Release;     b.   Knowingly and voluntarily agrees to all of the terms
set forth in this General Release;     c.   Knowingly and voluntarily intends to
be legally bound by the same;     d.   Has been advised to consult with an
attorney of Employee’s choice prior to executing this General Release;     e.  
Waives any and all rights and claims arising under the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, and any and all other
federal, state, and local laws and regulations;     f.   Has been offered
45 days from Employee’s receipt of this General Release to consider its terms
and acknowledges that, if Employee has signed this general Release prior to the
expiration of the 45-day consideration period, it is because Employee freely
chose to do so;     g.   Has a full 7 days following the execution of this
General Release to revoke this

8



--------------------------------------------------------------------------------



 



      General Release, by providing written notice to Stuart Boyd, and has been
and hereby is advised that this General Release shall not become effective until
this revocation period has expired;     h.   Is not waiving rights or claims
under the Age Discrimination in Employment Act that may arise after the date
Employee executes this General Release; and     i.   Has, prior to or
simultaneously with the execution of this General Release, resigned as an
officer and/or director of the Company and any of its Affiliates.

9.   In the event of a breach by Employee of Employee’s obligations under the
Agreement, the Company shall have the right to cease the Severance Payments as a
partial remedy for such breach. The cessation of such payments shall not act as
a rescission of this General Release, and shall not affect the validity of the
general release of claims by Employee, or any other obligation Employee may owe
under the Agreement.   10.   This General Release results from negotiations and
compromises and shall not be deemed or construed at any time or for any purpose
as an admission of liability by the Released Parties.   11.   This General
Release shall be governed by the laws of the State of New Jersey (without giving
effect to its conflict of laws principles) and shall inure to the benefit of the
Company and its successors and assigns. To the extent that either party is
permitted to

9



--------------------------------------------------------------------------------



 



    file any action in court that involves any aspect of this General Release,
the parties agree that such action must be brought in either federal court in
the State of New Jersey, or in the Superior Court of New Jersey, Middlesex
County, and the parties irrevocably consent to jurisdiction and venue in such
courts.   12.   In the event any provision of this General Release is determined
by a court of competent jurisdiction to be unenforceable for any reason, the
remaining provisions hereof shall remain in full force and effect and the
unenforceable provisions shall be interpreted and rewritten to give effect to
the Parties’ intentions.   13.   No modifications of this General Release can be
made except in writing signed by Employee and the Company’s authorized
representative.   14.   This General Release shall be interpreted in accordance
with the plain meaning of its terms and not strictly for or against either of
the parties hereto.   15.   EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS
BEEN ADVISED THAT THIS GENERAL RELEASE IS A BINDING LEGAL DOCUMENT. EMPLOYEE
FURTHER AGREES THAT EMPLOYEE HAS HAD ADEQUATE TIME AND A REASONABLE OPPORTUNITY
TO REVIEW THE PROVISIONS OF THIS GENERAL RELEASE, HAS BEEN ADVISED TO SEEK LEGAL
ADVICE REGARDING ALL OF ITS ASPECTS AND THAT IN EXECUTING THIS GENERAL RELEASE
EMPLOYEE HAS ACTED VOLUNTARILY AND HAS NOT RELIED

10



--------------------------------------------------------------------------------



 



    UPON ANY REPRESENTATION MADE BY ANY OF THE RELEASED PARTIES REGARDING THIS
GENERAL RELEASE’S SUBJECT MATTER AND EFFECT. EMPLOYEE HAS READ AND FULLY
UNDERSTANDS THIS GENERAL RELEASE AND VOLUNTARILY AGREES TO ITS TERMS.

AGREED, UNDERSTOOD, AND INTENDING TO BE LEGALLY BOUND:

EMPLOYEE:     

             
 
  Dated:        
 
John A. Burchett
     
 
     

ON BEHALF OF THE BOARD OF THE COMPANY:

                 
By:
      Dated:        
 
 
 
     
 
   
Title:
               
 
 
 
           

11



--------------------------------------------------------------------------------



 



REVOCATION — PLEASE READ CAREFULLY.
I, John A. Burchett, hereby revoke the foregoing acceptance of this agreement. I
understand that to be effective, this revocation must be delivered to the
Company no later than 5:00 p.m. on the seventh day after the date on which I
delivered the signed acceptance of this Agreement to the Company.
Employee

             
 
  Date:        
 
John A. Burchett
     
 
       
 
           
 
Name Printed:
           

12